Citation Nr: 1514299	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for left knee disability for the period from April 9, 2001 to March 24, 2003, and higher than 20 percent for the period since March 25, 2003.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).

(The issues of entitlement to an increased rating for right knee disability is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  An October 2011 rating decision granted service connection for tricompartmental osteoarthritis of the left knee and assigned an initial 10-percent rating, effective August 31, 2000.  A July 2012 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective April 9, 2011.

In a July 2013 rating decision, an RO decision review officer (DRO) granted an increased initial rating for the left knee from 10 to 20 percent, effective in March 2003.

In his June 2007 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the RO, and the Board remanded this matter in May 2008 to the RO so the requested hearing could be scheduled.  In September 2010, the Veteran withdrew his hearing request.

This case has been remanded a number of times for additional development, most recently in April 2012, when the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The issues of entitlement to higher initial ratings for the left knee disability; entitlement to a higher initial rating for hearing loss on an extraschedular basis, and, entitlement to  a TDIU are discussed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.



FINDINGS OF FACT

The Veteran's bilateral hearing loss has been manifested by Roman numeral Level I disability since the effective date of service connection.


CONCLUSIONS OF LAW

The requirements for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's private and VA medical records are in the claims file.  Further, the Board remanded for current examination findings.  Neither he nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not expected-especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Although it is the present level of disability that is of primary concern, Francisco v. Brown, 7 Vet. App. 55 (1994), the Veteran is entitled to a staged rating for any part of the initial rating period where his disability manifested with greater severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).



Bilateral Hearing Loss

Legal Requirements

In addition to the general requirements applicable to increased rating claims noted earlier, hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  A Roman numeral designation will also be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).


Analysis

The Board remanded the issue of entitlement to service connection for hearing loss to the AMC in April 2012.  While the case was on remand, as noted in the Introduction, a July 2012 rating decision granted service connection with a noncompensable rating, effective in May 2011.  The rating decision reflects that the AMC determined that the earlier examinations of record had revealed normal hearing.  See 38 C.F.R. § 3.385.  Hence, the effective date was assigned on the basis of when entitlement to the benefit arose.  See 38 C.F.R. § 3.400(a).  Although the Veteran's NOD asserted entitlement to a total combined rating back to July 2005, the four corners of the Veteran's NOD asserted entitlement to a compensable rating for his bilateral hearing loss rather than a disagreement with the effective date.  The Board notes further that, in his appellate submissions, the Veteran's attorney has not contested the assigned effective date for the grant of service connection.

As noted, the April 2011 audio examination report reflects that it was conducted primarily to address the issue of entitlement to service connection.  Hence, the examiner did not address the impact on either the Veteran's activities of daily living or occupational impairment.  Nonetheless, the audio testing revealed pure tone thresholds as follows for the left ear: 1000 hertz (Hz), 40 decibels (db); 2000 Hz, 35 db; 3000 Hz, 40 db; and, 4000 Hz, 45 db, for an average of 40 db.  The right ear manifested with: 1000 hertz (Hz), 35 decibels (db); 2000 Hz, 30 db; 3000 Hz, 40 db; and, 4000 Hz, 45 db, for an average of 37.5 db.  The examiner noted that speech recognition was excellent at 94 percent in each ear.  Middle ear testing revealed Type A tympanograms bilaterally.  The examiner diagnosed mild to moderate sensory neural hearing loss with excellent speech scores bilaterally.

The clinical findings show the Veteran's hearing loss manifested at Roman numeral Level I in each ear.  38 C.F.R. § 4.85, Table VI.  An exceptional pattern of hearing loss was not manifested in either ear.  See 38 C.F.R. § 4.86.  Level I in each ear intersects at the zero percent level and a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Another examination was conducted in October 2012 pursuant to the April 2012 Board remand.  The examination report, however, reflects that the examiner determined the results were invalid because the Veteran's hearing could not be tested at the required frequencies.  See 38 C.F.R. § 4.85.  Another examination was arranged for September 2013.

The September 2013 examination report reflects that, while the examiner noted that she did not conduct a review of the claims file as part of the examination, she did review the Veteran's electronic medical records.  The audio testing revealed pure tone thresholds as follows for the right ear: 1000 hertz (Hz), 30 decibels (db); 2000 Hz, 30 db; 3000 Hz, 40 db; and, 4000 Hz, 45 db, for an average of 36 db.  The left ear manifested with: 1000 hertz (Hz), 35 decibels (db); 2000 Hz, 35 db; 3000 Hz, 45 db; and, 4000 Hz, 50 db, for an average of 41 db.  The examiner noted that speech recognition was excellent at 96 percent in each ear.  Middle ear testing was not conducted because a seal could not be maintained.  The examiner opined that the pure tone test results were adequate for rating purposes and a sensory neural hearing loss at 500 to 4000 Hz in each ear.  In response to the examiner's question of how the hearing loss impacted his activities of daily living and his work, the Veteran reported that his hearing loss affected his balance, his ability to listen to television, and his employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran did not elaborate on the occupational impact.

The clinical findings show the Veteran's bilateral hearing loss has continued to be manifested at Roman numeral Level I in each ear.  38 C.F.R. § 4.85, Table VI.  An exceptional pattern of hearing loss was not show in either ear.  See 38 C.F.R. § 4.86.  Level I in each ear intersects at the zero percent level and a noncompensable rating.  38 C.F.R. §§ 4.1, 4.85, Table VII.

As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period where his hearing loss manifested a more severe level.  Fenderson, 12 Vet. App. 119.  The objective findings set forth above, however, show the Veteran's bilateral hearing loss has manifested at the same rate throughout the entire rating period.  Hence, there is no factual basis for a staged rating.

The issue of occupational impairment is addressed in the remand portion of this decision below.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a compensable rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Extraschedular

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director) to determine whether an extraschedular rating is warranted.

The examination reports include findings that the Veteran relates symptoms not contemplated by the rating schedule and an examiner has reported an impact on employment.  The criteria for referral for extraschedular rating have been met.  See 38 C.F.R. §§ 3.102, 4.3.




ORDER

An initial compensable rating for bilateral hearing loss on a schedular basis is denied.


REMAND

As discussed in the decision above, the Veteran's bilateral hearing loss disability meets the requirements for extraschedular consideration.  The Board is required to remand this matter to the AOJ so that it can be referred to the proper first line authority.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Following the Veteran's most recent left knee examination in October 2012, additional and more recent VA outpatient treatment records were associated with the Virtual VA claims folder.  These report that the Veteran was being evaluated at Vanderbilt for a knee replacement.  Records of the Vanderbilt treatment are not part of the claims folder.  The VA treatment records suggest a worsening left knee disability and warrant a new examination. 

The Veteran's attorney asserts that the February 2012 and October 2012 VA examinations are inadequate for rating purposes.  As concerns the February 2012 examination, the attorney asserts that the examiner failed to address whether the Veteran experienced any additional loss during flare-ups; and, in the case of the October 2012 examination, the examiner noted in June 2014, that she could not provide an opinion regarding additional limitation of motion without resorting to mere speculation because this would require an examination during flare-ups.  It is not clear; however, why the examiner could not ask the Veteran to report his ranges of motion during flare-ups.

The April 2012 Board remand directed the AMC to refer the case to the Director for consideration of individual unemployability on an extraschedular basis for any period where the Veteran's total combined rating is less than 70 percent.  See 38 C.F.R. § 4.16.  The June 2014 SSOC reflects that the benefit was denied without a referral to the Director.  A remand confers specific rights on a claimant.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must again be referred for consideration of individual unemployability on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain records of the Veteran's treatment for a left knee disability at the Vanderbilt University Medical Center.

2.  Afford the Veteran a new left knee examination.  The examiner should review the claims folder.

The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If the Veteran reports flare-ups, the examiner should ask him to report or demonstrate his range of motion during the flare-ups.

If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide responses to the following (as required by court decisions):  

Did the examiner consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the examiner's inability to provide the necessary opinion reflect the limits of the examiner's knowledge or in the alternative, that of the medical community at large?


2.  After the above is complete, the AMC will accomplish the necessary development and refer the claims file to the Director for extraschedular consideration of a compensable rating for bilateral hearing loss and individual unemployability for any period where the Veteran's total combines rating is less than 70 percent.

3.  After all of the above is complete; the AMC will review the left knee claim de novo.  The AMC is advised that, to avoid pyramiding, if the medical review provides a factual basis for a rating higher than 20 percent on the basis of LOM on extension, flexion, or a combination of both, the higher rating should be awarded in lieu of a rating under 38 C.F.R. § 4.71a, DC 5258.  See VAOPGCPREC No. 9-98, paragraph 9 (Aug. 14, 1998).

If the decision remains in any way adverse to the Veteran, he and his representative, if any, should be provided with a SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


